
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5866
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 1, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Energy Policy Act of 2005
		  requiring the Secretary of Energy to carry out initiatives to advance
		  innovation in nuclear energy technologies, to make nuclear energy systems more
		  competitive, to increase efficiency and safety of civilian nuclear power, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Energy Research and
			 Development Act of 2010.
		2.ObjectivesSection 951(a) of the Energy Policy Act of
			 2005 (42 U.S.C. 16271(a)) is amended—
			(1)by redesignating
			 paragraphs (2) through (8) as paragraphs (5) through (11), respectively;
			(2)by inserting after
			 paragraph (1) the following new paragraphs:
				
					(2)Reducing the costs
				of nuclear reactor systems.
					(3)Reducing used nuclear fuel and nuclear
				waste products generated by civilian nuclear energy.
					(4)Supporting
				technological advances in areas that industry by itself is not likely to
				undertake because of technical and financial
				uncertainty.
					;
				and
			(3)by inserting after paragraph (11), as so
			 redesignated, the following new paragraph:
				
					(12)Researching and developing technologies and
				processes so as to improve and streamline the process by which nuclear power
				systems meet Federal and State requirements and
				standards.
					.
			3.FundingSection 951 of the Energy Policy Act of 2005
			 (42 U.S.C. 16271) is further amended—
			(1)in subsection (b),
			 by striking paragraphs (1) through (3) and inserting the following:
				
					(1)$419,000,000 for
				fiscal year 2011;
					(2)$429,000,000 for
				fiscal year 2012; and
					(3)$439,000,000 for
				fiscal year 2013.
					;
				and
			(2)in subsection
			 (d)—
				(A)by striking
			 under subsection (a) and inserting under subsection
			 (b);
				(B)by amending
			 paragraph (1) to read as follows:
					
						(1)For activities under section 953—
							(A)$201,000,000 for
				fiscal year 2011;
							(B)$201,000,000 for
				fiscal year 2012; and
							(C)$201,000,000 for
				fiscal year 2013.
							;
				and
				(C)by inserting after
			 paragraph (3) the following new paragraphs:
					
						(4)For activities
				under section 952, other than those described in section 952(d)—
							(A)$64,000,000 for
				fiscal year 2011;
							(B)$64,000,000 for
				fiscal year 2012; and
							(C)$64,000,000 for
				fiscal year 2013.
							(5)For activities
				under section 952(d)—
							(A)$55,000,000 for
				fiscal year 2011;
							(B)$65,000,000 for
				fiscal year 2012; and
							(C)$75,000,000 for
				fiscal year 2013.
							(6)For activities
				under section 958—
							(A)$99,000,000 for
				fiscal year 2011;
							(B)$99,000,000 for
				fiscal year 2012; and
							(C)$99,000,000 for
				fiscal year
				2013.
							.
				4.Program
			 objectives studySection 951
			 of the Energy Policy Act of 2005 (42 U.S.C. 16271) is amended by adding at the
			 end the following new subsection:
			
				(f)Program
				objectives studyIn
				furtherance of the program objectives listed in subsection (a) of this section,
				the Secretary shall, within one year after the date of enactment of this
				subsection, transmit to the Congress a report on the results of a study on the
				scientific and technical merit of major State requirements and standards,
				including moratoria, that delay or impede the further development and
				commercialization of nuclear power, and how the Department in implementing the
				programs can assist in overcoming such delays or
				impediments.
				.
		5.Nuclear energy
			 research and development programsSection 952 of the Energy Policy Act of 2005
			 (42 U.S.C. 16272) is amended by striking subsections (c) through (e) and
			 inserting the following:
			
				(c)Reactor
				concepts
					(1)In
				generalThe Secretary shall carry out a program of research,
				development, demonstration, and commercial application to advance nuclear power
				systems as well as technologies to sustain currently deployed systems.
					(2)Designs and
				technologiesIn conducting the program under this subsection, the
				Secretary shall examine advanced reactor designs and nuclear technologies,
				including those that—
						(A)are economically
				competitive with other electric power generation plants;
						(B)have higher
				efficiency, lower cost, and improved safety compared to reactors in operation
				as of the date of enactment of the Nuclear
				Energy Research and Development Act of 2010;
						(C)utilize passive safety features;
						(D)minimize
				proliferation risks;
						(E)substantially
				reduce production of high-level waste per unit of output;
						(F)increase the life
				and sustainability of reactor systems currently deployed;
						(G)use improved
				instrumentation;
						(H)are capable of
				producing large-scale quantities of hydrogen or process heat; or
						(I)minimize water usage or use alternatives to
				water as a cooling mechanism.
						(3)International
				cooperationIn carrying out the program under this subsection,
				the Secretary shall seek opportunities to enhance the progress of the program
				through international cooperation through such organizations as the Generation
				IV International Forum, or any other international collaboration the Secretary
				considers appropriate.
					(4)ExceptionsNo
				funds authorized to be appropriated to carry out the activities described in
				this subsection shall be used to fund the activities authorized under sections
				641 through
				645.
					.
		6.Small modular
			 reactor programSection 952 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16272) is further amended by adding at
			 the end the following new subsection:
			
				(d)Small modular
				reactor program
					(1)In
				General
						(A)The Secretary
				shall carry out a small modular reactor program to promote research,
				development, demonstration, and commercial application of small modular
				reactors, including through cost-shared projects for commercial application of
				reactor systems designs.
						(B)The Secretary
				shall consult with and utilize the expertise of the Secretary of the Navy in
				establishing and carrying out such program.
						(C)Activities may
				also include development of advanced computer modeling and simulation tools, by
				Federal and non-Federal entities, which demonstrate and validate new design
				capabilities of innovative small modular reactor designs.
						(2)DefinitionFor
				the purposes of this subsection, the term small modular reactor
				means a nuclear reactor—
						(A)with a rated
				capacity of less than 300 electrical megawatts;
						(B)with respect to
				which most parts can be factory assembled and shipped as modules to a reactor
				plant site for assembly; and
						(C)that can be
				constructed and operated in combination with similar reactors at a single
				site.
						(3)LimitationDemonstration
				activities carried out under this section shall be limited to individual
				technologies and systems, and shall not include demonstration of full reactor
				systems or full plant operations.
					(4)AdministrationIn
				conducting the small modular reactor program, the Secretary may enter into
				cooperative agreements to support small modular reactor designs that
				enable—
						(A)lower capital
				costs or increased access to private financing in comparison to current large
				reactor designs;
						(B)reduced long-term
				radiotoxicity, mass, or decay heat of the nuclear waste produced by
				generation;
						(C)increased
				operating safety of nuclear facilities;
						(D)reduced dependence
				of reactor systems on water resources;
						(E)increased seismic resistance of nuclear
				generation;
						(F)reduced
				proliferation risks through integrated safeguards and security proliferation
				controls; and
						(G)increased
				efficiency in reactor manufacturing and construction.
						(5)ApplicationTo
				be eligible to enter into a cooperative agreement with the Secretary under this
				subsection, an applicant shall submit to the Secretary a proposal for the small
				modular reactor project to be undertaken. The proposal shall document—
						(A)all partners and
				suppliers that will be active in the small modular reactor project, including a
				description of each partner or supplier’s anticipated domestic and
				international activities;
						(B)measures to be
				undertaken to enable cost-effective implementation of the small modular reactor
				project;
						(C)an accounting
				structure approved by the Secretary;
						(D)all known assets
				that shall be contributed to satisfy the cost-sharing requirement under
				paragraph (6); and
						(E)the extent to which the proposal will
				increase domestic manufacturing activity, exports, or employment.
						(6)Cost
				sharingNotwithstanding section 988, the Secretary shall require
				the parties to a cooperative agreement under this subsection to be responsible
				for not less than 50 percent of the costs of the small modular reactor
				project.
					(7)Calculation of
				cost sharing amountA
				recipient of financial assistance under this section may not satisfy the cost
				sharing requirement under paragraph (6) by using funds received from the
				Federal Government through appropriation Acts.
					(8)Project
				selection criteriaThe Secretary shall consider the following
				factors in entering into a cooperative agreement under this subsection:
						(A)The domestic
				manufacturing capabilities of the parties to the cooperative agreement and
				their partners and suppliers.
						(B)The viability of
				the reactor design and the business plan or plans of the parties to the
				cooperative agreement.
						(C)The parties to the
				cooperative agreement’s potential to continue the development of small modular
				reactors without Federal subsidies or loan guarantees.
						(D)The cost share to
				be provided.
						(E)The degree to which the following goals
				will be advanced:
							(i)Lower capital
				costs or increased access to private financing in comparison to current large
				reactor designs.
							(ii)Reduced long-term
				radiotoxicity, mass, or decay heat of the nuclear waste produced by
				generation.
							(iii)Increased
				operating safety of nuclear facilities.
							(iv)Reduced
				dependence of reactor systems on water resources.
							(v)Increased seismic
				resistance of nuclear generation.
							(vi)Reduced
				proliferation risks through integrated safeguards and security proliferation
				controls.
							(vii)Increased
				efficiency in reactor manufacturing and
				construction.
							.
		7.Conventional
			 improvements to nuclear power plantsSection 952 of the Energy Policy Act of 2005
			 (42 U.S.C. 16272) is further amended by adding at the end the following new
			 subsection:
			
				(e)Conventional
				improvements to nuclear power plants
					(1)In
				generalThe Secretary may
				carry out a Nuclear Energy Research Initiative for research and development
				related to steam-side improvements to nuclear power plants to promote the
				research, development, demonstration, and commercial application of—
						(A)cooling systems;
						(B)turbine
				technologies;
						(C)heat exchangers
				and pump design;
						(D)special coatings
				to improve lifetime of components and performance of heat exchangers;
				and
						(E)advanced power
				conversion systems for advanced reactor technologies.
						(2)AdministrationThe
				Secretary may undertake initiatives under this subsection only when the goals
				are relevant and proper to enhance the performance of technologies developed
				under subsection (c). Not more than $10,000,000 of funds authorized for this
				section may be used for carrying out this
				subsection.
					.
		8.Fuel cycle
			 research and development
			(a)AmendmentsSection 953 of the Energy Policy Act of
			 2005 (42 U.S.C. 16273) is amended—
				(1)in the section
			 heading by striking Advanced
			 fuel cycle initiative and inserting
			 Fuel cycle research and
			 development;
				(2)by striking
			 subsection (a);
				(3)by redesignating
			 subsections (b) through (d) as subsections (e) through (g), respectively;
			 and
				(4)by inserting
			 before subsection (e), as so redesignated by paragraph (3) of this subsection,
			 the following new subsections:
					
						(a)In
				generalThe Secretary shall
				conduct a fuel cycle research, development, demonstration, and commercial
				application program (referred to in this section as the program)
				on fuel cycle options that improve uranium resource utilization, maximize
				energy generation, minimize nuclear waste creation, improve safety, mitigate
				risk of proliferation, and improve waste management in support of a national
				strategy for spent nuclear fuel and the reactor concepts research, development,
				demonstration, and commercial application program under section 952(c).
						(b)Fuel cycle
				optionsUnder this section the Secretary may consider
				implementing the following initiatives:
							(1)Open
				cycleDeveloping fuels, including the use of nonuranium
				materials, for use in reactors that increase energy generation and minimize the
				amount of nuclear waste produced in an open fuel cycle.
							(2)Modified open
				cycleDeveloping fuel forms, reactors, and limited separation and
				transmutation methods that increase fuel utilization and reduce nuclear waste
				in a modified open fuel cycle.
							(3)Full
				recycleDeveloping advanced recycling technologies, including
				Generation IV Reactors, to reduce the risk of proliferation, radiotoxicity,
				mass, and decay heat to the greatest extent possible.
							(4)Advanced storage
				methodsDeveloping advanced storage technologies for both onsite
				and long-term storage that substantially prolong the effective life of current
				storage devices or that substantially improve upon existing nuclear waste
				storage technologies and methods, including repositories.
							(5)Alternative and
				deep borehole storage methodsDeveloping alternative storage methods for
				long-term storage, including deep boreholes into stable crystalline rock
				formations and mined repositories in a range of geologic media.
							(6)Other
				technologiesDeveloping any other technology or initiative that
				the Secretary determines is likely to advance the objectives of the program
				established under subsection (a).
							(c)Additional
				advanced recycling and crosscutting activitiesIn addition to and in support of the
				specific initiatives described in paragraphs (1) through (6), the Secretary may
				support the following activities:
							(1)Development and
				testing of integrated process flow sheets for advanced nuclear fuel recycling
				processes.
							(2)Research to
				characterize the byproducts and waste streams resulting from fuel recycling
				processes.
							(3)Research and
				development on reactor concepts or transmutation technologies that improve
				resource utilization or reduce the radiotoxicity of waste streams.
							(4)Research and
				development on waste treatment processes and separations technologies, advanced
				waste forms, and quantification of proliferation risks.
							(5)Identification and
				evaluation of test and experimental facilities necessary to successfully
				implement the advanced fuel cycle initiative.
							(6)Advancement of
				fuel cycle-related modeling and simulation capabilities.
							(d)Blue ribbon
				commission report
							(1)In carrying out
				this section, the Secretary shall give consideration to the final report on a
				long-term nuclear waste solution produced by the Blue Ribbon Commission on
				America’s Nuclear Future.
							(2)Not later than 180
				days after the release of the Blue Ribbon Commission on America’s Nuclear
				Future final report, the Secretary shall transmit to Congress a report, which
				shall include—
								(A)any plans the
				Department may have to incorporate any relevant recommendations from this
				report into the program; and
								(B)how those
				recommendations for long-term nuclear waste solutions that will be incorporated
				into the plan compare with plans for a long-term nuclear waste solution of a
				repository at Yucca Mountain, that may or may not be incorporated into the
				plan, with regard to the safety, security, legal, cost, and technological and
				site readiness factors associated with any recommendations related to final
				disposition pathways for spent nuclear fuel and high-level radioactive waste to
				the same factors associated with permanent deep geological disposal at the
				Yucca Mountain waste repository.
								(3)The analysis
				described in paragraph (2)(B) shall be conducted using scientific and technical
				materials and information used to support policy actions related to the Yucca
				Mountain
				project.
							.
				(b)Conforming
			 amendmentThe item relating to section 953 in the table of
			 contents of the Energy Policy Act of 2005 is amended to read as follows:
				
					
						Sec. 953. Fuel cycle research and
				development.
					
					.
			9.Nuclear energy
			 enabling technologies program
			(a)AmendmentSubtitle E of title IX of the Energy Policy
			 Act of 2005 (42 U.S.C. 16271 et seq.) is amended by adding at the following new
			 section:
				
					958.Nuclear energy
				enabling technologies
						(a)In
				generalThe Secretary shall conduct a program to support the
				integration of activities undertaken through the reactor concepts research,
				development, demonstration, and commercial application program under section
				952(c) and the fuel cycle research and development program under section 953,
				and support crosscutting nuclear energy concepts. Activities commenced under
				this section shall be concentrated on broadly applicable research and
				development focus areas.
						(b)ActivitiesActivities
				conducted under this section may include research involving—
							(1)advanced reactor
				materials;
							(2)advanced radiation
				mitigation methods;
							(3)advanced
				proliferation and security risk assessment methods;
							(4)advanced sensors
				and instrumentation;
							(5)advanced nuclear
				manufacturing methods; or
							(6)any crosscutting
				technology or transformative concept aimed at establishing substantial and
				revolutionary enhancements in the performance of future nuclear energy systems
				that the Secretary considers relevant and appropriate to the purpose of this
				section.
							(c)ReportThe
				Secretary shall submit, as part of the annual budget submission of the
				Department, a report on the activities of the program conducted under this
				section, which shall include a brief evaluation of each activity’s
				progress.
						.
			(b)Conforming
			 amendmentThe table of contents of the Energy Policy Act of 2005
			 is amended by adding at the end of the items for subtitle E of title IX the
			 following new item:
				
					
						Sec. 958. Nuclear energy enabling
				technologies.
					
					.
			10.Emergency risk
			 assessment and preparedness reportNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall transmit to the Congress a report
			 summarizing quantitative risks associated with the potential of a severe
			 accident arising from the use of civilian nuclear energy technology, including
			 reactor technology deployed or likely to be deployed as of the date of
			 enactment of this Act, and outlining the technologies currently available to
			 mitigate the consequences of such an accident. The report shall include
			 recommendations of areas of technological development that should be pursued to
			 reduce the potential public harm arising from such an incident.
		11.Next generation
			 nuclear plant
			(a)Prototype plant
			 locationSection 642(b)(3) of the Energy Policy Act of 2005 (42
			 U.S.C. 16022(b)(3)) is amended to read as follows:
				
					(3)Prototype plant
				locationThe prototype nuclear reactor and associated plant shall
				be constructed at a location determined by the consortium through an open and
				transparent competitive selection
				process.
					.
			(b)Report
				(1)RequirementNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall transmit to the Congress a report providing a status update of
			 the Next Generation Nuclear Plant program that provides analysis of—
					(A)its
			 progress;
					(B)how Federal funds
			 appropriated for the project have been distributed and spent; and
					(C)the current and
			 expected participation by non-Federal entities.
					(2)ContentsThe
			 report shall include—
					(A)an analysis of the
			 proposed facility’s technical capabilities and remaining technological
			 development challenges, and a cost estimate and construction schedule;
					(B)an assessment of
			 the advantages and disadvantages of funding a pilot-scale research reactor
			 project in lieu of a full-scale commercial power reactor;
					(C)an assessment of
			 alternative construction sites proposed by private industry;
					(D)an assessment of
			 the extent to which the Department of Energy is working with industry and the
			 Nuclear Regulatory Commission to ensure that the Next Generation Nuclear Plant
			 program meets industry expectations for long-term application of technologies
			 and addresses potential licensing procedures for deployment;
					(E)an assessment of
			 the known or anticipated challenges to securing private non-Federal cost share
			 funds and any measures to overcome these challenges, including any alternative
			 funding approaches such as front loading the Federal share;
					(F)an assessment of
			 project risks, including those related to—
						(i)project scope,
			 schedule, and resources;
						(ii)the
			 formation of partnerships or agreements between the Department and the private
			 sector necessary for the project’s success; and
						(iii)the Department’s
			 capabilities to identify and manage such risks; and
						(G)an assessment of
			 what is known about the potential impact of natural gas and other fossil fuel
			 prices on private entity participation in the project.
					12.Technical
			 standards collaboration
			(a)In
			 generalThe Director of the National Institute of Standards and
			 Technology shall establish a nuclear energy standards committee (in this
			 section referred to as the technical standards committee) to
			 facilitate and support, consistent with the National Technology Transfer and
			 Advancement Act of 1995, the development or revision of technical standards for
			 new and existing nuclear power plants and advanced nuclear technologies.
			(b)Membership
				(1)In
			 generalThe technical standards committee shall include
			 representatives from appropriate Federal agencies and the private sector, and
			 be open to materially affected organizations involved in the development or
			 application of nuclear energy-related standards.
				(2)Co-chairsThe
			 technical standards committee shall be co-chaired by a representative from the
			 National Institute of Standards and Technology and a representative from a
			 private sector standards organization.
				(c)DutiesThe
			 technical standards committee shall, in cooperation with appropriate Federal
			 agencies—
				(1)perform a needs
			 assessment to identify and evaluate the technical standards that are needed to
			 support nuclear energy, including those needed to support new and existing
			 nuclear power plants and advanced nuclear technologies;
				(2)formulate,
			 coordinate, and recommend priorities for the development of new technical
			 standards and the revision of existing technical standards to address the needs
			 identified under paragraph (1);
				(3)facilitate and
			 support collaboration and cooperation among standards developers to address the
			 needs and priorities identified under paragraphs (1) and (2);
				(4)as appropriate,
			 coordinate with other national, regional, or international efforts on nuclear
			 energy-related technical standards in order to avoid conflict and duplication
			 and to ensure global compatibility; and
				(5)promote the
			 establishment and maintenance of a database of nuclear energy-related technical
			 standards.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated $1,000,000
			 for each of fiscal years 2011 through 2013 to the Director of the National
			 Institute for Standards and Technology for activities under this
			 section.
			13.Evaluation of
			 long-term operating needs
			(a)In
			 generalThe Secretary of
			 Energy shall enter into an arrangement with the National Academies to conduct
			 an evaluation of the scientific and technological challenges to the long-term
			 maintenance and safe operation of currently deployed nuclear power reactors up
			 to and beyond the specified design-life of reactor systems.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 transmit to the Congress, and make publically available, the results of the
			 evaluation undertaken by the Academies pursuant to subsection (a).
			14.Available
			 facilities databaseThe
			 Secretary of Energy shall prepare a database of non-Federal user facilities
			 receiving Federal funds that may be used for unclassified nuclear energy
			 research.  The Secretary shall make this database accessible on the Department
			 of Energy’s website.
		15.Nuclear waste
			 disposalTo the extent
			 consistent with the requirements of current law, the Department of Energy shall
			 be responsible for disposal of high-level radioactive waste or spent nuclear
			 fuel generated by reactors under the programs authorized in this Act, or the
			 amendments made by this Act.
		
	
		
			Passed the House of
			 Representatives November 30, 2010.
			Lorraine C. Miller,
			Clerk
		
	
